Citation Nr: 0013873	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1968 to July 
1970.

This appeal arose from an August 1998 rating decision issued 
by the Montgomery, Alabama, Department of Veterans Affairs 
(VA), Regional Office (RO), which increased the evaluation 
assigned to the service-connected PTSD to 50 percent.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In the instant case, the veteran has alleged that he has 
sought continuous treatment for his PTSD on an outpatient 
basis from VA.  However, the last records in the file date 
from January 1999.  Therefore, it is found that the RO should 
ascertain if there are any additional treatment records 
available which should be associated with the claims folder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Tuscaloosa 
VA Medical Center's Mental Health Clinic 
and request that they provide copies of 
the veteran's treatment records developed 
between January 1999 and the present.  
These records should then be associated 
with the claims folder.

2.  A VA psychiatric examination by a 
qualified physician should be conducted 
if the RO determines that additional 
information is needed in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected PTSD.

3.  Once the above-requested development 
has been accomplished, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected PTSD.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
of Veterans' Appeals (Board) if otherwise 
in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




